ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant provides remarks regarding the 102 rejection of Claim 16 on Pages 7-8 of the remarks filed 07 October 2021.
Applicant’s argument that “CHEN does not disclose that a valve is positioned or retained within the aperture” has been considered but is not persuasive. 
Examiner asserts that the edge of the aperture (Figure 3, Item 50) is interpreted as a retention barb.  The material that forms the edge of the aperture (50) is the same material at the end of the flanged portion (28) that interacts with the valve (24), valve cup (22), and washer (30) to form the seat for the valve. Figures 1 and 6 show the valve is positioned in the aperture at the bottom of the can and the edge of the aperture interacting with the valve assembly (22, 24, and 30). That edge portion of the aperture can be interpreted as being formed during the step as shown in Figures 2 and 3.
The arguments relating to the claim amendments to claim 16 dated 07 October 2021 are not convincing as those claim amendments are not being entered at this time.

Applicant provides remarks regarding the 103 rejection of Claims 16 and 23 on Pages 8-10 of the remarks filed 07 October 2021.
Applicant’s argument that CHEN does not disclose “a concave continuously curved dome extending radially inward from a radial innermost point of the annular chime to a radial outermost point of the retention barb” has been fully considered but is not persuasive.
Examiner asserts that CHEN’s bottom region (Figures 1-4, Item 14) has the same support for “continuously curved” as applicant’s disclosure.  Both references disclose what appears to be a chime, followed by a region that sloped downward to the central opening. Applicant’s specification did not describe the shape of the “dome” prior to the amendment filed 07 October 2021, and the drawings (as shown below) do not clearly show a “continuously curved region” that is sufficiently different from CHEN. 

    PNG
    media_image1.png
    330
    495
    media_image1.png
    Greyscale

Figure Z:  Examiner Interpretation of Applicant’s Figure 11
Applicant’s arguments regarding the 112(a) rejections, as presented on page 6 of the remarks have been considered but they are not persuasive.
Examiner has reviewed the newly filed drawings and specification in relation to the 112(a) rejections, and asserts that the amendments are new matter and thus would not overcome the rejection if entered.  The extent of the continuously curved dome was not written in the specification or indicated in the drawings as originally filed.  Additionally, even with the amendment to the drawings with arrows/item numbers, the fidelity of the drawings does not allow for a clear understanding of the shape of the retention barb, much less that it extends radially outward from the open top.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        21 October 2021